          Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 1 of 54



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA,                   :
                                                 :       CRIMINAL ACTION
     v.                                          :
                                                 :       NO. 06-124 (MAK)
     SAMSON ADEYEMI.                             :

     DEFENDANT SAMSON ADEYEMI’S REPLY IN SUPPORT OF HIS EMERGENCY
                  MOTION FOR COMPASSIONATE RELEASE

          Acknowledging that Mr. Adeyemi’s concerns are “understandable,” the government

nevertheless opposes his motion for compassionate release on two grounds: (1) that Mr. Adeyemi’s

asthma is not sufficiently severe; and (2) that in the government’s opinion, this Court cannot on

this motion consider the fact that Mr. Adeyemi is serving a sentence that is much longer than is

legal under current law. Both arguments fail for the reasons below. The government does not

dispute the other aspects of Mr. Adeyemi’s motion. Notably, the government concedes that its

decision to oppose this motion “does not rest on current conditions” at Fort Dix (10, 12), and also

concedes, by not addressing, that Mr. Adeyemi has met the exhaustion requirement, that he is not

a danger to others, and that none of the § 3553 factors bar his release.

I.        Undisputed evidence of Mr. Adeyemi’s asthma warrants his compassionate release.

          As discussed further below, the government’s attack upon Mr. Adeyemi’s credibility

regarding the use of his albuterol inhaler is unwarranted, and the government’s own diagnosis of

Mr. Adeyemi’s asthma as “intermittent” is unsupported and improper. It remains undisputed that

Mr. Adeyemi suffers from asthma. But in the government’s opinion, Mr. Adeyemi’s motion must

fail because his asthma is not “moderate to severe.”

          First, that Mr. Adeyemi suffers from asthma is amply supported by his medical records

and not disputed by the government. The government disputes only the severity of Mr. Adeyemi’s

disease. The DOJ recently issued internal guidance that the government should concede that
                                                     1
            Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 2 of 54



“moderate to severe” asthma (and other health conditions) can establish extraordinary and

compelling reasons warranting COVID-19 compassionate release.1 The DOJ’s guidance does not

preclude a court (or the government) from finding that less severe asthma, or asthma for which

severity is not qualified, can establish extraordinary and compelling reasons. Defendant cites

several cases where compassionate release was granted to asthma sufferers even if their disease

was not qualified as “moderate to severe.” (Mot. at 8.) More such cases exist, not limited to the

following. United States v. Echevarria, 2020 WL 2113604 (D. Conn. May 4, 2020) (49 years old

defendant compassionately released where asthma was evidenced by prescribed inhalers, despite

lack of evidence that asthma was “moderate to severe” or that defendant suffered from other health

issue, and despite defendant having served only 9 months of 48-month sentence and having

“substantial criminal record”); United States v. Tran, 2020 WL 1820520 (C.D. Cal. Apr. 10, 2020)

(Hobbs Act robbery defendant who had “suffered from asthma since childhood” compassionately

released, despite lack of evidence that asthma was “moderate to severe” or that defendant suffered

from other health issue); United States v. Hernandez, 2020 WL 1684062 (S.D.N.Y. Apr. 2, 2020)

(defendant compassionately released because “COVID-19 presents a heightened risk for

incarcerated defendants . . . with respiratory ailments such as asthma,” despite lack of evidence

that asthma was “moderate to severe” or that defendant suffered from any other health issue);

United States v. Schafer, 2020 WL 2519726 (W.D.N.Y. May 18, 2020) (defendant with “asthma

requiring regular use of an Albuterol inhaler” compassionately released, despite government’s

opposition on the basis that medical condition was “well controlled” and lack of evidence that

asthma was “moderate to severe” or that defendant suffered any other health issue, and despite

defendant’s repeated violations of his conditions of pretrial release that had resulted in his remand

into custody).


1
    Ex. 1, United States v. Firebaugh, No. 16-cr-20341, Gov’t Supp. Resp., ECF Dkt. 43, at 1 (S.D. Fl. June 1, 2020).
                                                           2
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 3 of 54



       Second, the government focuses on Mr. Adeyemi’s current health condition but fails to

consider the risk he faces if he were to contract COVID-19 at Fort Dix given his asthma. Fort Dix,

which has seen a significant outbreak of COVID-19, is not a hospital, and it is a challenge even

for hospitals to care for asthma patients with COVID-19. Relatedly, a recent study from Rush

University Medical Center in Chicago has shown that asthma is associated with longer time on

ventilators for younger COVID-19 patients—without any indication that this applies only to

patients with “moderate to severe” asthma. Ex. 2 (“Our findings suggest that younger individuals

with asthma may require extra attention, as they could develop a sustained pulmonary failure with

COVID-19 infection, leading to prolonged mechanical ventilation.”).

       Finally, it is the combination of Mr. Adeyemi’s unique circumstances, which are not

limited to his asthma, that warrant his compassionate release. Cases that the government cites (at

17, fn. 5) that denied compassionate release to “mild” asthma sufferers hardly stand for the

proposition that a bright line rule is applied based on the severity of a defendant’s asthma. Instead,

they support the view that the totality of circumstances must be considered, which in those cases

included facts like a long criminal history, a history of violence, and a failure to comply with the

exhaustion requirement. Mr. Adeyemi has no criminal history or history of violence (aside from

this case), has shown rehabilitation, has paid restitution in full, has complied with the exhaustion

requirement, is not dangerous, has a specific plan for his release, and is serving a staggering 32-

year sentence that would be illegal under current law. His asthma, his incarceration at Fort Dix,

and COVID-19, in addition to the totality of his circumstances, amount to a unique combination

of extraordinary and compelling reasons that warrant his compassionate release.

       Even though they are not particularly relevant to the outcome of this motion—given the

undisputed fact that Mr. Adeyemi is an asthma suffer—defendant would be remiss not to address

the government’s particular arguments pertaining to his health.

                                                  3
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 4 of 54



        The government seeks to cast doubt (at 16) on Mr. Adeyemi’s credibility for his statement

that he uses an albuterol inhaler “a few times per week”: that seems to be, at best, a mistake on the

government’s part. The government states (at 16-17) that if Mr. Adeyemi “took only 6 puffs per

week”—i.e. a “few times per week”—“the [albuterol] inhaler would only last 33 weeks.” But 33

weeks from his last refill of albuterol on October 22, 2019 (Gov. at 16) is June 9, 2020, i.e., the 33

weeks have not yet expired. Further, Mr. Adeyemi renewed his albuterol prescription in May

2020.2 He has since received a new albuterol inhaler, as confirmed by Mr. Adeyemi’s medical

records, which—contrary to what the government asserts in its brief —show that as of May 27,

2020, he had refilled his albuterol inhaler twice in the prior 219 days (and not once in 228 days as

the government alleges at 16).3

        The government looks at Mr. Adeyemi’s most recent medical appointments (Jan. 2020 and

Oct. 2019) and, seemingly decreeing itself a medical expert, opines that “SaO2 oxygen saturation

level”— reported at 98% and 100% for Mr. Adeyemi in the last year— is “a pertinent finding for

asthmatics” (15); that “Wright peak flow test results [is] another key test of lung function”; and

that Mr. Adeyemi’s “Wright peak flow test results” of “500, 600, and 600” are considered

“excellent” (16). The interpretation of this data comes solely from the prosecutor in this case, not

from a BOP (or other) medical professional, and as such is wholly improper. Based on its own

medical diagnosis, the government declares (at 13-14) that “it is clear” that Mr. Adeyemi “suffers

from what medical authorities term ‘intermittent’ asthma, which is less significant than ‘mild’.”

Even the BOP disagrees with this assessment, qualifying Mr. Adeyemi’s asthma of “mild to

intermittent” and “progressive.”4 Importantly, the government fails to mention that Mr. Adeyemi’s


2
  ECF Dkt. 180-2 (Samson Adeyemi Decl.) at ¶12.
3
  Ex. 3 (BOP Medical Records, “Medication Summary,” generated 05/27/2020).
4
  Ex.4 (Warden letter responding to Mr. Adeyemi’s compassionate release request). Although this letter is
dated May 15, 2020 on its face, Mr. Adeyemi received it on May 27, 2020 after filing this motion. A copy
of the letter was later provided to defense counsel by the government.
                                                      4
         Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 5 of 54



medical records include several reports of bronchospasms, coughs and chest pains in the past.5 The

government also does not address Mr. Adeyemi’s argument that safe exercising, which is part of

his asthma self-care routine, is nearly impossible at Fort Dix, given the risk of contracting COVID-

19 and the lock down.

II.     The Court can and must consider the extraordinary and compelling fact that Mr.
        Adeyemi is serving a 32-year sentence that would be illegal under current law.6

        Mr. Adeyemi’s textbook case of extraordinary and compelling circumstances warranting

his compassionate release include the fact that if he were sentenced today, he would be subject to

mandatory minimum imprisonment of, at most,7 14 years,8 instead of the 32-year sentenced he is

currently serving. Mr. Adeyemi has already served 13 years and 8 months (Gov. at 5), and thus

with good time credit, would have been released by now.9 The government’s view that a defendant

serving a mandatory minimum sentence that is now considered by Congress to be unjust, despite

not having been made retroactive, could never be considered by a court as an “extraordinary and

compelling” reason warranting compassionate release defies common sense, is contrary to what



5
  Ex. 5 (BOP Medical Records, “Health Problems,” generated 05/27/2020).
6
  The government was limited to a 25-page opposition and its incorporation by reference to its own brief in
United States v. Clausen, No. 00-291-02, ECF no. 271 (May 15, 2020) is improper. Respectfully, the Court
should consider only the parties’ briefs in this case. To the extent the Court is inclined to consider the
government’s brief in Clausen, it should also consider defendant’s briefs in the same case.
7
  Under current law, the government must establish the “brandishing” element of § 924(c)(1)(A)(ii) before
a jury. Alleyne v. United States, 133 S.Ct. 2151, 2155-58 (2013) (any fact that increases the mandatory
minimum is an “element” that must be submitted to the jury and proven beyond a reasonable doubt). That
was not the case in October 2006, when Mr. Adeyemi was tried in this case. Under current law, failure to
establish the “brandishing” element would have resulted in a mandatory minimum sentence of at most 10
years, instead of 14 years, for Mr. Adeyemi. 18 U.S.C. § 924(c)(1)(A)(i). Mr. Adeyemi previously filed a
§ 2241 motion based on the ruling in Alleyne, but it was denied for lack of jurisdiction. The court held that
the motion should have been brought under § 2255, but Mr. Adeyemi had already filed a § 2255 motion,
and the court found that the motion did not fall within § 2255’s savings clause allowing a second § 2255
motion. Adeyemi v. Meeks, No. 13-cv-216, 2014 U.S. Dist. LEXIS 13315 (W.D. Pa. Feb. 4, 2014).
8
  Defendant mistakenly stated in his motion (at 17-18) that he would at most have been sentenced to 135
months, and concedes that the current mandatory minimum could have been 168 months. See Gov. at 18.
9
  Judge Davis sentenced Mr. Adeyemi to a nominal one-month sentence on his Hobbs Act counts and
nothing in the record suggests that Judge Davis would have done otherwise if the mandatory minimum of
the time would have been 14 years instead of 32 years.
                                                      5
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 6 of 54



the majority of district courts have found, and is not supported by the legislative history.

       The government first argues (at 19) that because the amendment of the stacking statute was

not made retroactive by Congress, it bars this Court from considering it on this motion. If Congress

had made retroactive § 403 of the FSA (which amended the stacking statute), Mr. Adeyemi—and

all others similarly situated—would have been categorically released, without consideration from

a federal court. Mr. Adeyemi is not seeking categorical release. He is seeking compassionate

release under § 3582(c)(1)(A) because a unique combination of extraordinary and compelling

reasons, including the stacking amendment, warrant it. It is the very statute that amended § 924(c)-

stacking, the FSA, that simultaneously expanded the courts’ powers to grant compassionate release

under § 3582(c)(1)(A). Mr. Adeyemi cites in his motion (at 12-13) several cases where courts

have held that the stacking amendment, in addition to other circumstances in those cases,

warranted compassionate release, despite the fact that the amendment was not retroactive. Mr.

Adeyemi deserves no less. The Third Circuit case relied upon by the government (Hodge, at 19)

is irrelevant as it did not involve a motion under § 3582(c)(1)(A).

       The rest of the government’s arguments hinge on § 3582(c)(1)(A)’s requirement that re-

sentencing be “consistent with applicable policy statements issued by the Sentencing Commission”

(language that existed prior to the FSA), where the policy statement (which has not been amended

since the FSA) provides that the BOP can determine “other reasons”—i.e. other than those related

to health, age or family circumstances—for compassionate release. The government argues that

only the BOP has discretion to determine “other reasons” that could warrant compassionate

release. There are several reasons why these arguments must be rejected.

       The BOP’s compassionate release program is not faithful to what Congress and the

Commission have always intended, i.e., that reasons other than health, age and family

circumstances can warrant compassionate release. Congress never defined “extraordinary and

                                                  6
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 7 of 54



compelling reason” for resentencing under § 3582(c) except to state that “[r]ehabilitation ... alone”

does not suffice. 18 U.S.C. § 994(t). When it enacted § 3582(c) in 1984 through the Comprehensive

Crime Control Act, which also abolished federal parole, Congress recognized that parole

historically played a key role in responding to changed circumstances, and the Senate Committee

stressed how some individual cases may still warrant a second look at resentencing:

     The Committee believes that there may be unusual cases in which an eventual reduction
     in the length of a term of imprisonment is justified by changed circumstances. These
     would include cases of severe illness, cases in which other extraordinary and
     compelling circumstances justify a reduction of an unusually long sentence, and some
     cases in which the sentencing guidelines for the offense of which the defender was
     convicted have been later amended to provide a shorter term of imprisonment.10

        The Sentencing Commission decreed the same flexible and individual approach in

Application Note 1(D) of its policy statement by providing that an “extraordinary and compelling

reason other than, or in combination with” reasons of health, age and family circumstances can

warrant compassionate release, thereby “implicitly recognizing that it is impossible to package all

‘extraordinary and compelling’ circumstances into three neat boxes, [and]. . . creating a catchall

that recognized that other ‘compelling reasons’ could exist.” United States v. Rodriguez, No. 03-

cr-271, 2020 WL 1627331, *3 (E.D. Pa. Apr. 1, 2020). But the BOP’s compassionate release

program statement fails to implement Application Note 1(D) and provides that compassionate

release can be granted only for reasons relates to health, age, and family circumstances.11

        The BOP has long failed to implement the compassionate release program as it was

intended by Congress. From 1984 to 2013, only 24 inmates on average were released each year


10
   S. Rep No. 98-225, at 55–56 (1983) (emphasis added).
11
   Ex. 6 (BOP Program Statement 5050.50). This is not the only way in which the BOP Program Statement
is contrary to the policy statement. E.g. Ex. 6 (BOP Policy Statement 5050.50 provides that “[a]n inmate
may initiate a request for consideration under . . . 3582(c)(1)(A) only when there are particularly
extraordinary or compelling circumstances which could not reasonably have been foreseen by the court at
the time of sentencing.”); compare U.S.S.G. § 1B1.13, Application Note 2 (provides that “an extraordinary
and compelling reason need not have been unforeseen at the time of sentencing in order to warrant a
reduction in the term of imprisonment.”).
                                                    7
            Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 8 of 54



through BOP-filed motions. Rodriguez, 2020 WL 1627331 at *2. In 2013, the Office of the

Inspector General criticized the BOP’s underuse of the statute which led the Commission to amend

its policy statement. Id.12 But things still did not improve. A chilling 2018 New York Times

investigation reported that between 2013 and 2017, of the 5,400 compassionate release

applications received by BOP Wardens, approximately 300 were granted, only 50 of which were

for nonmedical reasons, and 266 inmates died while awaiting compassionate release.13 In 2018,

Congress sought to fix what the BOP had broken.

           Through the FSA, Congress wanted to return to the judiciary the authority in

compassionate release re-sentencing matters. Not only was § 3582(c)(1)(A) amended to allow

defendants to bring motions directly to federal courts (whereas before only the BOP could bring

these motions), but it incorporated what is potentially one of the least demanding administrative

exhaustion requirements in the books, permitting a defendant to bring a motion even if the BOP

has not considered the request at all, provided the defendant waits 30 days. This very limited

exhaustion requirement is “extremely unusual (if not unprecedented)” and “reflects

acknowledgement that the judiciary has an independent interest in, and responsibility for, the

criminal judgments it is charged with imposing.” United States v. Russo, No. 16-cr-441, 2020 U.S.

Dist. LEXIS 65390, at *15-16 (S.D.N.Y. Apr. 14, 2020). Congress labeled the changes to the

compassionate release statute at § 603(b) of the FSA: “Increasing the Use and Transparency of

Compassionate Release.”14 Senator Cardin noted that the FSA “expands compassionate release”

and “expedites compassionate release applications,” and Representative Nadler noted the FSA’s

“very positive change” of “improving application of compassionate release.”15 In fact, § 603(b)


12
 See also U.S. Dep’t of Justice Office of the Inspector General, The Federal Bureau of Prisons’
Compassionate Release Program (Apr. 2013), available at: https://oig.justice.gov/reports/2013/e1306.pdf.
13
     Ex.7 (The New York Times, Frail, Old and Dying, but Their Only Way Out of Prison Is a Coffin, Mar. 7, 2018).
14
      Rodriguez, 2020 WL 1627331 at *2; 164 Cong. Rec. H10346, H10358 (2018) (emphasis added).
15
     164 Cong. R. 199, at S7774 (Dec. 18, 2018); 164 Cong. Rec. H10346-04, H10362 (Dec. 20, 2018).
                                                      8
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 9 of 54



was initially a standalone bill that “explicitly sought to improve the compassionate release process

of the Bureau of Prisons.” Rodriguez, 2020 WL 1627331 at *2 (internal citations omitted).

          The Commission’s policy statement has not been updated to account for the changes

imposed by the FSA.16 It still provides that a compassionate release motion can be brought only

“upon motion of the Director of the Bureau of Prison,” which is no longer good law. Application

Note 1(D)’s provision that “other reasons” warranting compassionate release are those

“determined by the Director of the Bureau of Prisons” made sense only when the BOP was the

exclusive gatekeeper of these motions. It is now outdated. “Accordingly, a majority of district

courts have concluded that the old policy statement provides helpful guidance, but does not

constrain a court’s independent assessment of whether extraordinary and compelling reasons

warrant a sentence reduction under § 3852(c)(1)(A).” Rodriguez, 2020 WL 1627331 at *4 (internal

citations and quotation marks omitted) (collecting cases).

          The government claims (at 21) that “[e]ven if BOP no longer has sole authority to file a

motion, that is no reason that BOP may still not be called upon to provide an expert opinion on

which circumstances should qualify for compassionate release.” Because the BOP’s

compassionate release program statement does not comply with the Commission’s policy

statement, and because it was the BOP’s years of misuse of the program that led to its amendment

by Congress in 2018, one can doubt the BOP’s expertise in this matter. But even putting that aside,

the government fails to mention that here, BOP was called upon to provide its opinion on whether

Mr. Adeyemi’s staggering 32-year sentence under a now-defunct statute warrants his

compassionate release, and chose not to provide its opinion. Mr. Adeyemi’s compassionate release

request to the Warden was explicitly based on, among other reasons, the amendment of § 924(c),17



16
     See U.S.S.G. § 1B1.13, historical note.
17
     ECF Dkt. 184, Ex. A to Declaration of Mary Adeyemi at 2.
                                                    9
       Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 10 of 54



and yet the Warden did not address it. See Ex. 4 (Warden letter).

       The government claims (at 22) that the “remedy sought by the defendant would mark a

profound alteration of the sentencing scheme carefully designed by Congress” because it “would

afford individual judges the authority to, in effect, exercise a parole power that Congress

specifically acted in 1984 to abolish.” That is not so, because Mr. Adeyemi does not seek release

based on rehabilitation alone, 28 U.S.C. § 994(t), and because § 3582(c), as amended in 2018,

specifically empowers courts to grant the remedy sought here. In addition, the government’s

perceived problem of creating “a parole power” would not be cured either way: the ability to grant

release for “other reasons” would remain within the BOP’s discretion, even if not in the sentencing

courts’ discretion. This is contrary to what Congress intended with the FSA.

       The government’s hypothetical scenario (at 22-23) that “[a] judge could [] impose a

mandatory sentence as dictated by Congress, and then after the judgment became final act to reduce

it, upon a declaration that imposition of the sentence in the particular case is “extraordinary” and

unwarranted” is of no moment because this is not such a case. Here, Congress decided in 2018

that the stacking provision pursuant to which Mr. Adeyemi was sentenced in 2007 was unjust.

       Finally, what the government asks of this Court is impossible in practice. The Court cannot

close its eyes to the fact that Mr. Adeyemi is serving a sentence that is years longer than current

law mandates, because the Court is required to consider “the need for the sentence imposed” and

“the need to avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.” 18 U.S.C. § 3582(c)(1)(A)(requires consideration of

§ 3553(a) factors). For that, the Court must consider that even Congress no longer believes that

the sentence imposed upon Mr. Adeyemi in 2007 is needed, and that all similarly situated

defendants are now receiving drastically shorter sentences than the one Mr. Adeyemi received.



                                                10
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 11 of 54



                             SCHLAM STONE & DOLAN LLP

                             By: _/s/ Andrew J. Frisch ___
                                 Andrew J. Frisch
                                 Jolene F. LaVigne-Albert
                                 26 Broadway
                                 New York, New York 10004
                                 Tel: 212-344-5400
                                 afrisch@schlamstone.com
                                 jlavignealbert@schlamstone.com


                             AKIN GUMP STRAUSS HAUER & FELD LLP
                             By: __/s/ Julie A. Busta_________
                                 Julie A. Busta
                                 Two Commercial Square
                                 2001 Market Street, Suite 4100
                                 Philadelphia, PA 19103-7013
                                 T +1 215.965.1260
                                 jbusta@akingump.com




                               11
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 12 of 54




                      Exhibit 1
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
        Case 2:06-cr-00124-MAK
Case 1:16-cr-20341-UU   DocumentDocument 189
                                43 Entered on Filed
                                              FLSD06/08/20   Page 13 of Page
                                                    Docket 06/01/2020   54 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-20341-CR-UU


 UNITED STATES OF AMERICA

 vs.

 ALBERT M. FIREBAUGH IV,

        Defendant.
                                   /

                      GOVERNMENT’S SUPPLEMENTAL RESPONSE

        The United States, by and through the undersigned Assistant United States Attorney,

 respectfully submits this supplemental response to amend the Government’s initial response [DE

 39] to Defendant’s pro se motion for compassionate release pursuant to 18 U.S.C. § 3582 [DE 32].

        On May 18, 2020, the Department of Justice issued internal guidance which directs that

 the Government concede that Defendants who have certain CDC risk factors, including:

        1. Asthma (moderate to severe)
        2. Chronic kidney disease being treated with dialysis
        3. Chronic lung disease, such as chronic obstructive pulmonary disease (COPD) (including
           emphysema and chronic bronchitis), idiopathic pulmonary fibrosis, and cystic fibrosis
        4. Diabetes, including type 1, type 2, or gestational
        5. Hemoglobin disorders, such as sickle cell disease and thalassemia
        6. Immunocompromised, including from cancer treatment, bone marrow or organ transplantation,
           immune deficiencies, HIV with a low CD4 cell count or not on HIV treatment, and prolonged
           use of corticosteroids and other immune weakening medications
        7. Liver disease, including cirrhosis
        8. Serious heart conditions, including heart failure, coronary artery disease, congenital heart
           disease, cardiomyopathies, and pulmonary hypertension; and/or
        9. Severe obesity, defined as a body mass index (BMI) of 40 or above

 can establish that “extraordinary and compelling reasons” warrant the reduction in sentence. In

 other words, in the Government’s view, during the COVID-19 pandemic, this Defendant

 Firebaugh’s documented COPD and Type II diabetes present “ serious physical or medical
        Case 2:06-cr-00124-MAK
Case 1:16-cr-20341-UU   DocumentDocument 189
                                43 Entered on Filed
                                              FLSD06/08/20   Page 14 of Page
                                                    Docket 06/01/2020   54 2 of 3




 condition(s) . . . that substantially diminish[] the ability of the defendant to provide self-care within

 the environment of a correctional facility and from which he … is not expected to recover.”

 U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). 1

          Based on Title 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, the Court still

 must consider whether a reduction in the Defendant’s sentence is appropriate under “the 3553(a)

 factors to the extent they are applicable” and “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.”             As part of the U.S. Sentencing

 Guidelines Section 1B1.13(2), the Court must find that the defendant is “not a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

          The Government can submit any additional filings by June 5, 2020 as directed by the Court.

                                                         Respectfully submitted,



                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STATES ATTORNEY

 Dated:    June 1, 2020                          By:     Timothy J. Abraham
                                                         TIMOTHY J. ABRAHAM
                                                         ASSISTANT U.S. ATTORNEY
                                                         Florida Bar No. 114372
                                                         99 N. E. 4th Street, 4th Floor
                                                         Miami, Florida 33132-2111
                                                         Tel. No. (786) 877-4964
                                                         Fax No. (305) 530-7976
                                                         Email: Timothy.Abraham2@usdoj.gov




 1 The undersigned advised defense counsel on May 26, 2020 of the substance of this
 supplemental response.
                                              2
        Case 2:06-cr-00124-MAK
Case 1:16-cr-20341-UU   DocumentDocument 189
                                43 Entered on Filed
                                              FLSD06/08/20   Page 15 of Page
                                                    Docket 06/01/2020   54 3 of 3




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 1, 2020, I electronically filed the foregoing document

 with the Clerk of the Court which sent notice to counsel of record.

        .

                                                      /s/Timothy J. Abraham
                                                      Timothy J. Abraham, AUSA




                                                 3
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 16 of 54




                      Exhibit 2
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
              Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 17 of 54
As we begin to reopen Rush University Medical Center for elective procedures and in-
person care, we are putting your safety (/patients-visitors/covid-19-resources/safely-
getting-care-rush) first. For information about COVID-19, see the latest updates
(/patients-visitors/coronavirus-covid-19-information-and-resources). Rush accepts
donations (/patients-visitors/covid-19-resources/coronavirus-donations) to support our
response effort, staff, and patients and families.



 Asthma Associated With Longer Time on
 Ventilators for Younger COVID-19 Patients
 May 15, 2020




 (/news/press-releases/asthma-associated-longer-time-ventilators-younger-covid-19-patients)
 New data suggests that asthma is associated with longer time on ventilators for hospitalized
 younger patients with COVID-19. Patients with COVID-19 between the ages of 20 and 59 years
 old who also had asthma (/services/conditions/asthma) needed a ventilator to assist with


                                                                                                /
breathing forCase  2:06-cr-00124-MAK
              five days               Document
                        more on average        189 Filed 06/08/20
                                        than non-asthmatic          PageCOVID-19,
                                                           patients with 18 of 54 according

to researchers at Rush University Medical Center, who published their findings today in The
Journal of Allergy and Clinical Immunology: In Practice.

“Among the patients who developed severe respiratory symptoms requiring intubation (the use
of a ventilator), asthma was associated with a significantly longer intubation time in the
younger group of patients who would seemingly have a better disease course than patients
over the age of 65,” said Dr. Mahboobeh Mahdavinia (https://doctors.rush.edu/Details/659),
chief of allergy and immunology in the Department of Internal Medicine (/services/internal-
medicine) at Rush University Medical Center.

“Our findings suggest that younger individuals with asthma may require extra attention, as
they could develop a sustained pulmonary failure with COVID-19 infection, leading to
prolonged mechanical ventilation.”

Some signs and symptoms of COVID-19 are similar to worsening of asthma, which can lead to a
late diagnosis of COVID-19 in asthmatics. “Therefore, we looked at a large group of patients to
understand the impact of preexisting asthma on the outcome of patients with COVID-19,”
Mahdavinia said.

“We found that asthma and obesity are connected in COVID-19 patients, which means that
obesity coupled with asthma puts a patient at a significantly higher risk. This is the first report,
to our knowledge, to study the role of asthma on the outcome of COVID-19 patients.”

Mahdavinia’s team of physician-scientists, medical residents, basic scientists and students used
an electronic medical record algorithm created by the information services team at Rush to
identify patients with asthma and COVID-19 who were either hospitalized or tested for COVID-
19 at Rush between the dates of March 12 and April 3.

IBM SPSS Statistics for Windows was used for analysis of COVID-19 outcomes in association with
asthma and were adjusted for demographic variables and body mass index (BMI).

Initially, data emerged for 1,003 patients who tested positive for COVID-19. Complete data on
demographic variables, asthma, and COVID-19 management was available in 935 patients, who
were used for analysis. Overall, 241 were found to have an established diagnosis of asthma,
which were broken into three groups by age range.




                                                                                                       /
           Case 2:06-cr-00124-MAK
Asthma was significantly               Document
                         associated with         189 Filed time
                                         longer intubation  06/08/20  Page 19
                                                                in patients   of 54 18 and 49
                                                                            between
years of age and between 50 and 64 years of age, but not in the age group 65 years of age and
older. Duration of hospitalization was longer among patients with a history of asthma
compared to those without this history in patients aged 50 to 64 years, but not in the younger
or older age groups. The patients aged 50 to 64 on average spent two more days in the hospital
than the non-asthmatics in this age group.

Asthma was not associated with a higher rate of death or with acute respiratory distress
syndrome among COVID-19 patients.

“In other studies, both obesity and gender have been shown to affect COVID-19
hospitalization,” said Mahdavinia. “In our study, asthma was also associated with female
gender and higher BMI.”

The analysis, which was adjusted for both obesity and gender, indicates that asthma is
independently linked to the amount of time patients needed to be on ventilators.

“We were able to confirm asthma in prior clinical documentation among 73% of patients, but
some cases were self-reported upon screening. We think that patients with a history of asthma
may have sought out COVID-19 testing more than others due to concern and overlapping
symptoms,” Mahdavinia said.




                                 MEDIA CONTACT




                                                                                                 /
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 20 of 54




Nancy Di Fiore
Associate director, media relations
(312) 942-5159 (tel:(312) 942-5159)
nancy_difiore@rush.edu (mailto:nancy_difiore@rush.edu)




   Sign up now for medical news and free health tips.

                 Sign up now for medical news and free health tips.


                                                                           /
            Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 21 of 54
    Enter email address                                                      SIGN UP




   Clinical Trials (/news-topic/clinical-trials)




                                                                                       /
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 22 of 54




                      Exhibit 3
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
                    Case 2:06-cr-00124-MAKBureau
                                           Document
                                                 of 189 Filed 06/08/20 Page 23 of 54
                                                    Prisons
                                                   Health Services
                                                 Medication Summary
                                                      Historical
Complex: FTD--FORT DIX FCI                                   Begin Date: 05/27/2019            End Date: 05/27/2020
Inmate: ADEYEMI, SAMSON OLUMWSEU                             Reg #:      60450-066             Quarter: C02-154L

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:                                   Denied


Active Prescriptions
   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   Don't use daily. Inhale 2 puffs by mouth 4 times a day as needed to prevent/relieve asthma attack (inhaler to last 90 days.
   If need more, make sick call)
   Rx#: 442510-FTD            Doctor: Patel, Pradip MD
   Start: 10/26/18            Exp: 10/26/19       D/C: 10/22/19       Pharmacy Dispensings: 8.5 GM in 580 days

   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   Don't use daily. Inhale 2 puffs by mouth 4 times a day as needed to prevent/relieve asthma attack (inhaler to last 90 days.
   If need more, make sick call)
   Rx#: 478221-FTD            Doctor: Patel, Pradip MD
   Start: 10/22/19            Exp: 10/21/20                           Pharmacy Dispensings: 17 GM in 219 days

   Amitriptyline 25 MG Tab
   ***pill line*** Take one tablet (25 MG) by mouth at bedtime for pain ***pill line***
   Rx#: 478222-FTD             Doctor: Patel, Pradip MD
   Start: 10/23/19             Exp: 04/20/20      D/C: 01/21/20        Pharmacy Dispensings: 29 TAB in 218 days

   DULoxetine HCl Delayed Rel 20 MG Cap
   Take one capsule (20 MG) by mouth each day for pain
   Rx#: 457145-FTD        Doctor: Patel, Pradip MD
   Start: 03/29/19        Exp: 09/25/19                                  Pharmacy Dispensings: 30 CAP in 426 days

   Mometasone Furoate Inhal 220 MCG/Inh [ 30 doses]
   Inhale 2 puffs by mouth each evening - rinse mouth after use
   Rx#: 442503-FTD          Doctor: Patel, Pradip MD
   Start: 10/26/18          Exp: 10/26/19        D/C: 10/22/19           Pharmacy Dispensings: 0 ea in 580 days

   Mometasone Furoate Inhal 220 MCG/Inh [ 30 doses]
   Inhale 2 puffs by mouth each evening - rinse mouth after use
   Rx#: 478223-FTD          Doctor: Patel, Pradip MD
   Start: 10/22/19          Exp: 10/21/20                                Pharmacy Dispensings: 2 ea in 219 days




Generated 05/27/2020 13:06 by Nash, Marisa OGC        Bureau of Prisons - PHL                                 Page 1 of 1
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 24 of 54




                      Exhibit 4
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
    Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 25 of 54


ADEYEMI, Samson Olumwseu
Register No . 60450-066
Unit: 5711
                 INMATE REQUEST TO STAFF RESPONSE

This is in response to your Inmate Request to a Staff Member
dated April 12, 2020 , in which you request consideration for a
Compassionate Release/Reduction in Sentence (RIS) in accordance
with Program Statement 5050.50 . Specifically , you request a
Compassionate Release as an inmate with a Debilitated Medical
Condition.

In accordance with Program Statement 5050.50, Compassionate
Release/Reduction in Sentence : Procedures for Implementation of
18 U.S . C. §§ 3582 and 4205(g) , an inmate may initiate a request
for consideration only when there are particularly extraordinary
or compelling circumstances which could not reasonably have been
foreseen by the court at the time of sentencing.     In order to
meet the criteria as an inmate with a Debilitated Medical
Condition , an inmate must be completely disabled , meaning the
inmate cannot carry on any self-care and is totally confined to
a bed or chair , or capable of only limited self-care and is
confined to a bed or chair more than 50 % of waking hours .

A review of your current medical status reveals you are a 33-
year old male , diagnosed with mild to intermittent asthma.  You
are not considered at high risk for severe illness from
complications associated with COVID-19 per current CDC guidance .
Your condition is controlled with medication . Based on your
last medical review , you have the ability to perform activities
of daily living independently and are able to fully function in
a correctional environment . While your condition is
progressive , there is no evidence that your current medical
condition substantially diminishes your ability to function in a
correctional facility . Accordingly , your request for a
compassionate release is denied .

If you are dissatisfied with this response , you may appeal the
decision through the Administrative Remedy process .



                                           s-/I'>j   '/HJ
                                           Date
Warden
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 26 of 54




                      Exhibit 5
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
                                                 Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 27 of 54
                                                                          Bureau of Prisons
                                                                           Health Services
                                                                          Health Problems
Reg #: 60450-066                                   Inmate Name: ADEYEMI, SAMSON OLUMWSEU

 Description                                                                               Axis Code Type    Code    Diag. Date Status      Status Date

                                                                           Current
 Asthma, unspecified
  09/28/2016 12:12 EST Pedersen, P. MD                                                        III ICD-9     493.90   06/23/2011 Current      09/28/2016
        Seasonal, Fall/Winter is worst. Monotherapy has been effective to date
  11/26/2013 14:10 EST Coyne, Nicolette PA-C                                                  III ICD-9     493.90   06/23/2011 Resolved     11/26/2013
        Seasonal, Fall/Winter is worst. Monotherapy has been effective to date
  06/23/2011 13:19 EST Walt, Michael J. D.O Clinical                                          III ICD-9     493.90   06/23/2011 Current      06/23/2011
                        Director
        Seasonal, Fall/Winter is worst. Monotherapy has been effective to date
 Tooth eruption, disturbances in
  10/27/2010 09:06 EST Fleming, Linsey DMD                                                    III ICD-9      520.6   10/27/2010 Current      10/27/2010

 Cervical disc disorder, unsp, unspecified cervical region
  10/26/2018 10:35 EST Patel, Pradip MD                                                           ICD-10    M5090    10/26/2018 Current

 Low back pain
  01/23/2019 10:47 EST Elias, Vicente MLP                                                         ICD-10     M545    01/23/2019 Current

 Neuralgia and neuritis, unspecified
  01/29/2019 10:47 EST Patel, Pradip MD                                                           ICD-10     M792    01/29/2019 Current
         L5-S1 , L4-L5 distribution. Will give patient exercises to do.
 Injury of nerve at shoulder/upper arm
  10/24/2017 10:56 EST Elias, Vicente MLP                                                         ICD-10    S4490X   10/24/2017 Current


                                                                           Remission
 Bronchospasm, exercise induced
  11/04/2016 09:26 EST Patel, Pradip MD                                                       III ICD-9     493.81   11/26/2013 Remission    11/04/2016
  11/26/2013 10:21 EST Coyne, Nicolette PA-C                                                  III ICD-9     493.81   11/26/2013 Current      11/26/2013


                                                                           Resolved
 Helicobacter pylori (H. pylori)
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     041.86   04/04/2014 Resolved     01/14/2015
  01/14/2015 09:11 EST Coyne, Nicolette PA-C                                                  III ICD-9     041.86   04/04/2014 Resolved     01/14/2015
Generated 05/27/2020 13:06 by Nash, Marisa OGC                              Bureau of Prisons - PHL                                         Page 1 of 2
                                                 Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 28 of 54
Reg #: 60450-066                                   Inmate Name: ADEYEMI, SAMSON OLUMWSEU

 Description                                                                             Axis Code Type    Code     Diag. Date Status    Status Date
  04/04/2014 09:19 EST Coyne, Nicolette PA-C                                               III ICD-9      041.86   04/04/2014 Current    04/04/2014

 Cellulitis and abscess of leg, except foot
  02/23/2016 07:20 EST SYSTEM                                                               III ICD-9      682.6   01/26/2009 Resolved    02/23/2012
  02/23/2012 08:46 EST Walt, Michael J. D.O Clinical                                        III ICD-9      682.6   01/26/2009 Resolved    02/23/2012
                         Director
  01/26/2009 13:21 EST Glenn, Judy NP                                                       III ICD-9      682.6   01/26/2009 Current     01/26/2009
 Cough
  02/23/2016 07:20 EST SYSTEM                                                               III ICD-9      786.2   10/18/2010 Resolved    02/23/2012
  02/23/2012 08:46 EST Walt, Michael J. D.O Clinical                                        III ICD-9      786.2   10/18/2010 Resolved    02/23/2012
                       Director
  10/18/2010 09:55 EST Asp, Eric PA-C                                                       III ICD-9      786.2   10/18/2010 Current     10/18/2010
 Other chest pain
  02/23/2016 07:20 EST SYSTEM                                                               III ICD-9     786.59   03/20/2014 Resolved    06/29/2015
  06/29/2015 10:47 EST Walt, Michael J. D.O Clinical                                        III ICD-9     786.59   03/20/2014 Resolved    06/29/2015
                       Director
  03/20/2014 09:51 EST Coyne, Nicolette PA-C                                                III ICD-9     786.59   03/20/2014 Current     03/20/2014


                                                                         Current
 Asthma, unspecified, with (acute) exacerbation
  06/23/2011 13:19 EST Walt, Michael J. D.O Clinical                                        III ICD-9     493.92   12/21/2010 Current     12/21/2010
                        Director
        old ICD code--OLD ICD CODE
  12/21/2010 10:33 EST Asp, Eric PA-C                                                       III ICD-9     493.92   12/21/2010 Current     12/21/2010


 Total: 12




Generated 05/27/2020 13:06 by Nash, Marisa OGC                            Bureau of Prisons - PHL                                        Page 2 of 2
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 29 of 54




                      Exhibit 6
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
        Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 30 of 54



         U.S. Department of Justice
         Federal Bureau of Prisons

PROGRAM STATEMENT
OPI    OGC/LCI
NUMBER 5050.50
DATE   January 17, 2019


Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C.
§§ 3582 and 4205(g)

       /s/
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE

§571.60 Purpose and scope.

Under 18 U.S.C. 4205(g), a sentencing court, on motion of the Bureau of
Prisons, may make an inmate with a minimum term sentence immediately
eligible for parole by reducing the minimum term of the sentence to time served.
Under 18 U.S.C. 3582(c)(1)(A), a sentencing court, on motion of the Director of
the Bureau of Prisons, may reduce the term of imprisonment of an inmate
sentenced under the Comprehensive Crime Control Act of 1984.


The Bureau uses 18 U.S.C. 4205(g) and 18 U.S.C. 3582(c)(1)(A) in particularly
extraordinary or compelling circumstances which could not reasonably have
been foreseen by the court at the time of sentencing.

18 U.S.C. 3582 was amended by the First Step Act of 2018, revisions noted below in Summary
of Changes.

For the purposes of this Program Statement, the terms “compassionate release” and “reduction
in sentence” are used interchangeably.

Federal Regulations from 28 CFR are in this type.
Implementing information is in this type.
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 31 of 54




In deciding whether to file a motion under either 18 U.S.C. 4205(g) or 18 U.S.C. 3582, the
Bureau of Prisons (BOP) should consider whether the inmate’s release would pose a danger to
the safety of any other person or the community.

Under 18 USC 3582 (d)(2)(3), the Bureau ensures that all facilities regularly and visibly post,
including in prisoner handbooks, staff training materials, and facility law libraries and medical
and hospice facilities, and make available to prisoners upon demand, notice of—

(i) a defendant’s ability to request a sentence reduction pursuant to subsection (c)(1)(A);

(ii) the procedures and timelines for initiating and resolving requests described in clause (i); and

(iii) the right to appeal a denial of a request described in clause (i) after all administrative rights
to appeal within the Bureau of Prisons have been exhausted.

§572.40 Compassionate release under 18 U.S.C. 4205(g).
18 U.S.C. 4205(g) was repealed effective November 1, 1987, but remains the
controlling law for inmates whose offenses occurred prior to that date. For
inmates whose offenses occurred on or after November 1, 1987, the applicable
statute is 18 U.S.C. 3582(c)(1)(A). Procedures for compassionate release of an
inmate under either provision are contained in 28 CFR part 571, subpart G.

a. Program Objectives. The expected results of this program are:
■ A motion for a modification of a sentence will be made to the sentencing court only in
  particularly extraordinary or compelling circumstances that could not reasonably have been
  foreseen by the court at the time of sentencing.
■ The public will be protected from undue risk by careful review of each compassionate release
  request.
■ Compassionate release motions will be filed with the sentencing judge in accordance with the
  statutory requirements of 18 U.S.C. 3582 or 4205(g).

b. Summary of Changes

Policy Rescinded
P 5050.49 CN-1 Compassionate Release/Reduction in Sentence: Procedures for Implementation
             of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g)




P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   2
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 32 of 54



The following have been added to this version of the Program Statement:

    ■ Requirements of section 603(b) of the First Step Act, codified at 18 USC § 3582:
              Requiring inmates be informed of reduction in sentence availability and process;
              Modifying definition of “terminally ill;”
              Requiring notice and assistance for terminally ill offenders;
              Requiring requests from terminally ill offenders to be processed within 14 days;
              Requiring notice and assistance for debilitated offenders; and
              Specifying inmates may file directly to court after exhaustion of administrative
               remedies, or 30 days from receipt of a request by the Warden’s Office.
2. INITIATION OF REQUEST – EXTRAORDINARY OR COMPELLING
CIRCUMSTANCES

§ 571.61 Initiation of request – extraordinary or compelling circumstances.

a. A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall be
submitted to the Warden. Ordinarily, the request shall be in writing, and
submitted by the inmate. An inmate may initiate a request for consideration
under 18 U.S.C. 4205(g) or 3582(c)(1)(A) only when there are particularly
extraordinary or compelling circumstances which could not reasonably have
been foreseen by the court at the time of sentencing. The inmate’s request shall
at a minimum contain the following information:

(1) The extraordinary or compelling circumstances that the inmate believes
warrant consideration.

(2) Proposed release plans, including where the inmate will reside, how the
inmate will support himself/herself, and, if the basis for the request involves the
inmate’s health, information on where the inmate will receive medical treatment,
and how the inmate will pay for such treatment.

b. The Bureau of Prisons processes a request made by another person on behalf
of an inmate in the same manner as an inmate’s request. Staff shall refer a
request received at the Central Office to the Warden of the institution where the
inmate is confined.

A request for a RIS is considered “submitted” for the purposes of 18 USC §3582 (c)(1), when
received by the Warden in accordance with this section.




P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   3
            Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 33 of 54




3. REQUESTS BASED ON MEDICAL CIRCUMSTANCES

The criteria for a reduction in sentence (RIS) request may include the following:

a. Terminal Medical Condition. RIS consideration may be given to inmates who have been
diagnosed with a terminal, incurable disease and whose life expectancy is eighteen (18) months
or less, and/or has a disease or condition with an end-of-life trajectory under 18 USC §
3582(d)(1). The BOP’s consideration should include assessment of the primary (terminal)
disease, prognosis, impact of other serious medical conditions of the inmate, and degree of
functional impairment (if any). Functional impairment (e.g., limitations on activities of daily
living such as feeding and dressing oneself) is not required for inmates diagnosed with terminal
medical conditions; however, functional impairment may be a factor when considering the
inmate’s ability or inability to reoffend.

Pursuant to 18 U.S.C. § 3582(d)(2)(A), in the case of a diagnosis of a terminal illness, the Bureau
of Prisons shall, subject to confidentiality requirements:

           (i) not later than 72 hours after the diagnosis notify the defendant’s attorney, partner,
           and family members of the defendant’s condition and inform the defendant’s attorney,
           partner, and family members that they may prepare and submit on the defendant’s
           behalf a request for a sentence reduction pursuant to subsection (c)(1)(A);

           (ii) not later than 7 days after the date of the diagnosis, provide the defendant’s partner
           and family members (including extended family) with an opportunity to visit the
           defendant in person;

           (iii) upon request from the defendant or his attorney, partner, or a family member,
           ensure that Bureau of Prisons employees assist the defendant in the preparation,
           drafting, and submission of a request for a sentence reduction pursuant to subsection
           (c)(1)(A); and

           (iv) not later than 14 days of receipt of a request for a sentence reduction submitted on
           the defendant’s behalf by the defendant or the defendant’s attorney, partner, or family
           member, process the request.

The statutory time frames of section 3582(d)(2)(A), begin once the Clinical Director of an
institution makes a terminal diagnosis. Once the diagnosis is made, the Clinical Director will
inform the Warden and the appropriate Unit Manager as soon as possible so as to ensure
requirements are met.




P5050.50     1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   4
            Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 34 of 54




If the inmate is physically/psychologically able, the inmate should consent to notifications
above using Form BP-A0192, Release of Information Consent, or equivalent written
authorization.

If a visit is denied for security concerns, as reflected in 18 U.S.C. § 3582(d)(3)(J), the reasons
should be documented.

The Warden will forward the information indicated in Section 8 of this policy, below, to
Central Office within 14 days.

b. Debilitated Medical Condition. RIS consideration may also be given to inmates who have
an incurable, progressive illness or who have suffered a debilitating injury from which they will
not recover. The BOP should consider a RIS if the inmate is:

■ Completely disabled, meaning the inmate cannot carry on any self-care and is totally
  confined to a bed or chair; or
■ Capable of only limited self-care and is confined to a bed or chair more than 50% of waking
  hours.

The BOP’s review should also include any cognitive deficits of the inmate (e.g., Alzheimer’s
disease or traumatic brain injury that has affected the inmate’s mental capacity or function). A
cognitive deficit is not required in cases of severe physical impairment, but may be a factor when
considering the inmate’s ability or inability to reoffend.

Pursuant to 18 U.S.C. § 3582(d)(2)(B), in the case of an inmate unable to submit a request for a
RIS BOP institution staff shall:

           (i) inform the defendant’s attorney, partner, and family members that they may prepare
           and submit on the defendant’s behalf a request for a sentence reduction pursuant to
           subsection (c)(1)(A)

           (ii) accept and process a request for sentence reduction that has been prepared and
           submitted on the defendant’s behalf by the defendant’s attorney, partner, or family
           member under clause (i); and

           (iii) upon request from the defendant or his attorney, partner, or family member, ensure
           that Bureau of Prisons employees assist the defendant in the preparation, drafting, and
           submission of a request for a sentence reduction pursuant to subsection (c)(1)(A).

All RIS requests should be assessed using the factors outlined in Section 7.


P5050.50     1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   5
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 35 of 54




4. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – ELDERLY
INMATES

The criteria for a RIS request may include the following:

a. “New Law” Elderly Inmates. Inmates sentenced for an offense that occurred on or after
November 1, 1987 (e.g., “new law”), who are age 70 years or older and have served 30 years or
more of their term of imprisonment. 1

b. Elderly Inmates with Medical Conditions. Inmates who fit the following criteria:

■ Age 65 and older.
■ Suffer from chronic or serious medical conditions related to the aging process.
■ Experiencing deteriorating mental or physical health that substantially diminishes their
  ability to function in a correctional facility.
■ Conventional treatment promises no substantial improvement to their mental or physical
  condition.
■ Have served at least 50% of their sentence.

Additionally, for inmates in this category, the BOP should consider the following factors when
evaluating the risk that an elderly inmate may reoffend:

■ The age at which the inmate committed the current offense.
■ Whether the inmate suffered from these medical conditions at the time the inmate committed
  the offense.
■ Whether the inmate suffered from these medical conditions at the time of sentencing and
  whether the Presentence Investigation Report (PSR) mentions these conditions.

The BOP Medical Director will develop and issue medical criteria to help evaluate the inmate’s
suitability for consideration under this RIS category.

c. Other Elderly Inmates. Inmates age 65 or older who have served the greater of 10 years or
75% of the term of imprisonment to which the inmate was sentenced.



1
  These criteria are different from those provided in 18 U.S.C 3582(c)(1)(a)(ii), which states that a court, upon
motion of the BOP Director, may reduce a sentence term if it finds that “the defendant is at least 70 years of age,
has served at least 30 years in prison, pursuant to a sentence imposed under section 3559(c), for the offense or
offenses for which the defendant is currently imprisoned, and a determination has been made by the Director of
the Bureau of Prisons that the defendant is not a danger to the safety of any other person or the community, as
provided under section 3142(g).”

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.       6
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 36 of 54




Elderly inmates who were age 60 or older at the time they were sentenced ordinarily should not
be considered for RIS if their current conviction is listed in the Categorization of Offenses
Program Statement.

All RIS requests should be assessed using the factors outlined in Section 7.

5. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – DEATH OR
INCAPACITATION OF THE FAMILY MEMBER CAREGIVER.

The criteria for a RIS request may include the death or incapacitation of the family member
caregiver of an inmate’s child, e.g., RIS requests from inmates whose biological or legally
adopted child or children (“child”) are suddenly without a family member caregiver due to that
caregiver’s death or incapacitation.

For these requests, “child” means a person under the age of 18 and “incapacitation” means the
family member caregiver suffered a severe injury (e.g., auto accident) or suffers from a severe
illness (e.g., cancer) that renders the caregiver incapable of caring for the child.

In reviewing these requests, BOP should assess, based on the information provided, whether
release of the inmate to care for the inmate’s child is in the best interest of the child.

a. First Stage of the Warden’s Review. The following information should be provided by the
inmate to the Warden in writing for RIS requests based on the death or incapacitation of the
family member caregiver:

■ A statement that explains that the inmate’s family member caregiver has died or become
  incapacitated and that person was the caregiver for the inmate’s biological or legally adopted
  child.
■ A statement that this person was the only family member capable of caring for the inmate’s
  child.
■ The name of the deceased or incapacitated family member caregiver and the relationship of
  that person to the inmate (e.g., spouse, common-law spouse, mother, sister) and statement
  that the caregiver is a family member of the child.
■ For requests based on a deceased family member caregiver, an official copy of the family
  member caregiver’s death certificate.
■ For requests based on an incapacitated family member caregiver, verifiable medical
  documentation of the incapacitation.
■ Verifiable documentation that the inmate is the parent of the child. Acceptable
  documentation includes birth certificates, adoption papers, or verification of the inmate’s
  paternity.

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   7
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 37 of 54



■ Verifiable documentation providing the name and age of the child.
■ A clear statement and documentation that the inmate has a release plan, including housing,
  and the financial means to care for the child immediately upon the inmate’s release.
■ Authorization from the inmate for the BOP to obtain any information or documents from any
  individual, medical entity or doctor, or any government agency about the inmate, family
  members, and minor child.

The Warden may deny the inmate’s request at the institution level of review if the Warden finds
that the inmate has not provided adequate information and documentation as set forth above.

b. Second Stage of the Warden’s Review. Even if the inmate provides adequate and sufficient
information and documentation set forth above regarding the RIS request, further investigation is
appropriate. At this stage, the Warden should convene a committee consisting of the inmate’s
unit manager, correctional counselor, and any other relevant staff (social worker, physician,
psychologist, etc.) to investigate the facts and circumstances provided by the inmate and to
review supporting letters and documents before the Warden makes a recommendation to approve
or deny the RIS request. The additional information and supporting documentation gathered by
the committee for the Warden’s review should include:

■ A general description of the child’s physical and mental condition.
■ A description of the nature of the child’s care both during the inmate’s pre-arrest and pre-
  sentence period, and during the inmate’s current incarceration.
■ Letters or documentation that the deceased/incapacitated family member was and still is the
  only family member caregiver capable of caring for the inmate’s minor child. These letters
  or documentation should include:

     Information indicating whether this family member was, in fact, caring for the child
      during the inmate’s incarceration and immediately prior to the family member’s death or
      incapacitation.
     An explanation of who has been caring for the child since the family member’s death or
      incapacitation.
     If the child is in foster care, documentation verifying that the inmate will be able to
      immediately obtain custody of the child.

All RIS requests should be assessed using the factors outlined in Section 7 as well as the
following factors.

■ Has the inmate committed violent acts before or during the period of incarceration as
  reflected in the PSR, institutional disciplinary records, or other appropriate documentation?
■ Did the inmate have drugs, drug paraphernalia, firearms, or other dangerous substances in the
  home while caring for the child prior to incarceration?
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   8
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 38 of 54




■ To what degree has the inmate had contact with or cared for the child prior to arrest, pretrial
  or pre-sentence, and during incarceration? Staff should review institution records for
  evidence of contact (telephone, mail, email, visiting log, etc.).
■ Is there any evidence of child abuse, neglect, or exploitation in the PSR or other documents?
■ Are there any documents regarding the inmate’s parenting skills or obligations (e.g., child
  support orders, restraining orders for physical or emotional abuse of spouse, registered
  partner or children, certificates for classes in anger management or other types of counseling,
  removal of child from the home for any reasons)?
■ Are there records regarding the termination of parental rights or loss of custody of the
  inmate’s (other) child?
■ Does the inmate have a detainer as a deportable alien to a country other than where the child
  resides?
■ Has the inmate received public funding or had a job with a living wage for any period of time
  prior to incarceration?
■ Has the inmate engaged in programming (e.g., parenting, anger management) during
  incarceration that would indicate efforts to improve parenting skills or that would indicate a
  commitment to caring for the child upon release?

Wardens should also consider any additional reliable documentation (e.g., letters of support from
family members, neighbors, doctors, hospitals, and state or local agencies). Documentation may
be obtained with the assistance of the Office of Probation and Pretrial Services. Wardens should
also consider whether the inmate participated in the Inmate Financial Responsibility Program
and any information relating to the inmate’s substance abuse treatment, physical/mental/
emotional health, and work evaluations during incarceration.

The care of a child may be requested to be a condition of the inmate’s release to a supervised
release term. Thus, failure to care for the child may result in a finding of a supervised release
violation and return to custody.

6. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – INCAPACITATION
OF A SPOUSE OR REGISTERED PARTNER

The criteria for a RIS request may include the incapacitation of an inmate’s spouse or registered
partner when the inmate would be the only available caregiver for the spouse or registered
partner.

For these requests, “spouse” means an individual in a relationship with the inmate, where that
relationship has been legally recognized as a marriage, including a legally-recognized common-
law marriage. “Registered partner” means an individual in a relationship with the inmate, where
that relationship has been legally recognized as a civil union or registered domestic partnership.
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   9
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 39 of 54




The relationship should have been established before the inmate’s offense date of arrest, and
should be verified by information in the PSR or other administratively acceptable documentation
(e.g. marriage certificate).

For these requests, “incapacitation” means the inmate’s spouse or registered partner has:

■ Suffered a serious injury, or a debilitating physical illness and the result of the injury or
  illness is that the spouse or registered partner is completely disabled, meaning that the spouse
  or registered partner cannot carry on any self-care and is totally confined to a bed or chair; or
■ A severe cognitive deficit (e.g., Alzheimer’s disease or traumatic brain injury that has
  severely affected the spouse’s or registered partner’s mental capacity or function), but may
  not be confined to a bed or chair.

For these requests, the inmate should demonstrate that the inmate is the only available caregiver
for the spouse or registered partner, meaning there is no other family member or adequate care
option that is able to provide primary care for the spouse or registered partner.

a. First Stage of the Warden’s Review. The following information should be provided by the
inmate to the Warden in writing for RIS requests based on the incapacitation of the spouse or
registered partner:

■ Statement that explains that the inmate’s spouse or registered partner has become
  incapacitated.
■ Statement that the inmate is the only family member capable of caring for the spouse or
  registered partner.
■ Verifiable medical documentation of the incapacitation of the spouse or registered partner.
■ A clear statement and documentation of the inmate’s release plan, including housing, and the
  financial means to care for the spouse or registered partner immediately upon release.
■ Written authorization from the inmate and others (as needed) for the BOP to obtain any
  information or documents from any individual, medical entity or doctor, or any government
  agency about the inmate, the spouse or registered partner, or other family members.

The Warden may deny the inmate’s request at the institution level of review if the Warden finds
that the inmate has not provided adequate information and documentation as set forth above.

b. Second Stage of the Warden’s Review. Even if the inmate provides adequate and sufficient
information and documentation set forth above regarding the RIS request, further investigation is
appropriate. At this stage, the Warden should convene a committee consisting of the inmate’s
unit manager, correctional counselor and any other relevant staff (social worker, physician,
psychologist, etc.) to investigate the facts and circumstances provided by the inmate and to
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   10
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 40 of 54



review supporting letters and documents before the Warden makes a recommendation to approve
or deny the RIS request. The information and supporting documentation gathered by the
committee for the Warden’s review should include:

■ A general description of the spouse’s or registered partner’s physical and mental condition.
■ A description of the nature of the spouse’s or registered partner’s care, as relevant, during the
  inmate’s pre-arrest and pre-sentence period, and during the inmate’s current incarceration.
■ Letters or documentation indicating whether the inmate is the only family member caregiver
  capable of caring for the spouse or registered partner. This should include an explanation of
  who has been caring for the spouse or registered partner during the inmate’s period of
  incarceration, as relevant.
■ Letters or documentation indicating the spouse or registered partner is, or would be,
  supportive of the inmate’s release, and of the inmate assuming the role of the primary
  caregiver.

All RIS requests should be assessed using the factors outlined in Section 7 as well as the
following factors.

■ Has the inmate committed violent acts before or during the period of incarceration, as
  reflected in the PSR, institution disciplinary records, or other appropriate documentation?
■ To what extent would the inmate and spouse or registered partner be relying on publicly
  available resources (e.g., financial or medical) to provide care to the spouse or registered
  partner?
■ Has the inmate ever been charged with, or convicted of, a crime of domestic violence?
■ Did the inmate share a residence with the spouse or registered partner prior to the period of
  incarceration?
■ Did the inmate have drugs, drug paraphernalia, firearms, or other dangerous substances in the
  home shared with the spouse or registered partner prior to incarceration?
■ To what degree has the inmate had contact with (or cared for) the spouse or registered partner
  prior to arrest, pretrial or pre-sentence, and during incarceration? Staff should review
  institution records for evidence of contact (telephone, mail, email, visiting log, etc.).
■ Is there any evidence of abuse or neglect involving the spouse or registered partner in the
  PSR or other documents?
■ Are there any documents regarding the inmate’s custodial skills or obligations (e.g., child
  support orders, restraining orders for physical or emotional abuse of spouse or registered
  partner or children, certificates for classes in anger management or other types of counseling,
  removal of children from the home for any reasons)?
■ Does the inmate have a detainer as a deportable alien to a country other than where the
  spouse or registered partner resides?
■ Has the inmate received public funding or had a job with a living wage for any period of time
  prior to incarceration?
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   11
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 41 of 54



■ Has the inmate engaged in programming (e.g., anger management, financial responsibility
  program) during incarceration that would indicate efforts to improve custodial skills and/or
  that would indicate a commitment to the inmate’s spouse or registered partner upon release?

Wardens should also consider any additional reliable documentation (e.g., letters of support from
family members, neighbors, doctors, hospitals, and state or local agencies). Documentation may
be obtained with the assistance of the Office of Probation and Pretrial Services.

The care of the spouse or registered partner may be requested to be a condition of the inmate’s
release to a supervised release term. Thus, failure to care for the spouse or registered partner
may result in a finding of a supervised release violation and return to custody.

7. FACTORS AND EVALUATION OF CIRCUMSTANCES IN RIS REQUESTS

For all RIS requests, the following factors should be considered:

■   Nature and circumstances of the inmate’s offense.
■   Criminal history.
■   Comments from victims.
■   Unresolved detainers.
■   Supervised release violations.
■   Institutional adjustment.
■   Disciplinary infractions.
■   Personal history derived from the PSR.
■   Length of sentence and amount of time served. This factor is considered with respect to
    proximity to release date or Residential Reentry Center (RRC) or home confinement date.
■   Inmate’s current age.
■   Inmate’s age at the time of offense and sentencing.
■   Inmate’s release plans (employment, medical, financial).
■   Whether release would minimize the severity of the offense.

When reviewing RIS requests, these factors are neither exclusive nor weighted. These factors
should be considered to assess whether the RIS request presents particularly extraordinary and
compelling circumstances.

Overall, for each RIS request, the BOP should consider whether the inmate’s release would pose
a danger to the safety of any other person or the community.

8. APPROVAL OF REQUEST

§571.62 Approval of request.
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   12
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 42 of 54



a. The Bureau of Prisons makes a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A)
only after review of the request by the Warden, the General Counsel, and either
the Medical Director for medical referrals or the Assistant Director, Correctional
Programs Division for non-medical referrals, and with the approval of the
Director, Bureau of Prisons.

(1) The Warden shall promptly review a request for consideration under 18 U.S.C.
4205(g) or 3582(c)(1)(A). If the Warden, upon an investigation of the request
determines that the request warrants approval, the Warden shall refer the matter
in writing with recommendation to the Office of General Counsel.

The Warden’s referral at a minimum must include the following:

a. The Warden’s written recommendation as well as any other pertinent written recommendations
or comments made by staff during the institution review of the request.

b. A complete copy of Judgment and Commitment Order or Judgment in a Criminal Case and
sentence computation data.

c. A progress report that is not more than 30 days old. All detainers and holds should be resolved
prior to the Warden’s submission of a case under 18 U.S.C. 3582 (c)(1)(A) or 4205(g). If a
pending charge or detainer cannot be resolved, an explanation of the charge or conviction status is
needed.

d. All pertinent medical records if the reason for the request involves the inmate’s health.
Pertinent records include, at a minimum, a Comprehensive Medical Summary by the attending
physician, which should also include an estimate of life expectancy, and all relevant test results,
consultations, and referral reports/opinions.

e. The referral packet must include, when available, a copy of the Presentence Investigation and
Form U.S.A. 792, Report on Convicted Offender by U.S. Attorney, Custody Classification form,
Notice of Action forms, Probation form 7a, information on fines, CIM Case Information
Summary (BP-A0339), and any other documented information that is pertinent to the request. In
the absence of a Form U.S.A. 792, the views of the prosecuting Assistant U.S. Attorney may be
solicited; those views should be made part of the Warden’s referral memo.

f. If the inmate is subject to the Victim and Witness Protection Act of 1982 (VWPA),
confirmation of notification to the appropriate victim(s) or witness(es) must be incorporated into
the Warden’s referral. A summary of any comments received must also be incorporated into the
referral. If the inmate is not subject to the VWPA, a statement to that effect must be in the
referral.

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   13
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 43 of 54




g. For a request under 18 U.S.C. 3582(c)(1)(A), when a term of supervised release follows the
term of imprisonment, confirmation that release plans have been approved by the appropriate U.S.
Probation Office must be included in the referral. If the inmate will be released to an area
outside the sentencing district, the U.S. Probation Office assuming supervision must be contacted.
If no supervision follows the term of imprisonment, release plans must still be developed.

h. The development of release plans must include, at a minimum, a place of residence and the
method of financial support, and may require coordination with various segments of the
community, such as hospices, the Department of Veterans Affairs or veterans’ groups, Social
Security Administration, welfare agencies, local medical organizations, or the inmate’s family.

i. Because there is no final agency decision until the Director has reviewed the request, staff at any
level may not contact the sentencing judge or solicit the judge’s opinion through other officers of
the court.

(2) If the General Counsel determines that the request warrants approval, the
General Counsel shall solicit the opinion of either the Medical Director or the
Assistant Director, Correctional Programs Division depending upon the nature of
the basis for the request. With this opinion, the General Counsel shall forward
the entire matter to the Director, Bureau of Prisons, for final decision.

(3) If the Director, Bureau of Prisons, grants a request under 18 U.S.C. 4205(g),
the Director will contact the U.S. Attorney in the district in which the inmate was
sentenced regarding moving the sentencing court on behalf of the Bureau of
Prisons to reduce the minimum term of the inmate’s sentence to time served. If
the Director, Bureau of Prisons, grants a request under 18 U.S.C. 3582(c)(1)(A),
the Director will contact the U.S. Attorney in the district in which the inmate was
sentenced regarding moving the sentencing court on behalf of the Director of the
Bureau of Prisons to reduce the inmate’s term of imprisonment to time served.

b. Upon receipt of notice that the sentencing court has entered an order granting
the motion under 18 U.S.C. 4205(g), the Warden of the institution where the
inmate is confined shall schedule the inmate for hearing on the earliest Parole
Commission docket.

Institution staff prepare an amended Sentence Data Summary for use at this hearing. Staff provide
a copy of the most recent progress report to the Parole Commission.

Upon receipt of notice that the sentencing court has entered an order granting the
motion under 18 U.S.C. 3582(c)(1)(A), the Warden of the institution where the
inmate is confined shall release the inmate forthwith.

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   14
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 44 of 54




c. In the event the basis of the request is the medical condition of the inmate,
staff shall expedite the request at all levels.

A request for an expedited review permits the review process to be expedited, but does not lessen
the requirement that documentation be provided.

9. DENIAL OF REQUEST

§571.63 Denial of request.
a. When an inmate’s request is denied by the Warden, the inmate will receive
written notice and a statement of reasons for the denial. The inmate may appeal
the denial through the Administrative Remedy Procedure (28 CFR part 542,
subpart B).

b. When an inmate’s request for consideration under 18 U.S.C. 4205(g) or
3582(c)(1)(A) is denied by the General Counsel, the General Counsel shall provide
the inmate with a written notice and statement of reasons for the denial. This
denial constitutes a final administrative decision.

c. When the Director, Bureau of Prisons, denies an inmate’s request, the Director
shall provide the inmate with a written notice and statement of reasons for the
denial within 20 workdays after receipt of the referral from the Office of General
Counsel. A denial by the Director constitutes a final administrative decision.

d. Because a denial by the General Counsel or Director, Bureau of Prisons,
constitutes a final administrative decision, an inmate may not appeal the denial
through the Administrative Remedy Procedure.

Under 18 USC 3582 (c) (1), an inmate may file a request for a reduction in sentence with the
sentencing court after receiving a BP-11 response under subparagraph (a), the denial from the
General Counsel under subparagraph (d), or the lapse of 30 days from the receipt of such a
request by the Warden of the inmate’s facility, whichever is earlier.

10. INELIGIBLE OFFENDERS

§571.64 Ineligible offenders.

The Bureau of Prisons has no authority to initiate a request under 18 U.S.C.
4205(g) or 3582(c)(1)(A) on behalf of state prisoners housed in Bureau of Prisons
facilities or D.C. Code offenders confined in federal institutions. The Bureau of
Prisons cannot initiate such a motion on behalf of federal offenders who
committed their offenses prior to November 1, 1987, and received non- parolable
P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   15
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 45 of 54



sentences.
11. TRACKING REDUCTION IN SENTENCE REQUESTS

To ensure consistent handling and documentation of RIS requests, Wardens must identify a staff
member to serve as an institution RIS Coordinator (IRC) and an alternate. The principal
responsibility of the IRC is to receive and document RIS requests and other RIS-related
information in the RIS electronic tracking database.

For each RIS request, the following information is entered into the RIS tracking database by the
IRC:

■   Inmate’s full name.
■   Federal register number.
■   Date of birth and age.
■   Institution.
■   Date RIS request received by institution.
■   Reason for RIS request.
■   Whether staff assisted the inmate with submitting the RIS request.
■   Whether the request was submitted by a third party (attorney, partner, family member).
■   Disposition of request (e.g., approval or denial).
■   Reason for disposition.
■   Date of disposition of request.

At the Central Office (CO) level, information regarding RIS requests is entered into the database
by RIS Coordinators in the Office of General Counsel, the Health Services Division, and the
Correctional Programs Division. The following information is entered into the RIS tracking
database by CO staff:

■ Date RIS request received by CO.
■ Director’s final decision.


12. ANNUAL REPORT


Under 18 U.S.C. § 3582 (d)(3), not later than December 21, 2019, and once every year
thereafter, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary
of the Senate and the Committee on the Judiciary of the House of Representatives a report on
requests for sentence reductions pursuant to subsection (c)(1)(A), which shall include a
description of, for the previous year—
(A) the number of prisoners granted and denied sentence reductions, categorized by the criteria

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   16
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 46 of 54



relied on as the grounds for a reduction in sentence;
(B) the number of requests initiated by or on behalf of prisoners, categorized by the criteria
relied on as the grounds for a reduction in sentence;
(C) the number of requests that Bureau of Prisons employees assisted prisoners in drafting,
preparing, or submitting, categorized by the criteria relied on as the grounds for a reduction in
sentence, and the final decision made in each request;
(D) the number of requests that attorneys, partners, or family members submitted on a
defendant’s behalf, categorized by the criteria relied on as the grounds for a reduction in
sentence, and the final decision made in each request;
(E) the number of requests approved by the Director of the Bureau of Prisons, categorized by the
criteria relied on as the grounds for a reduction in sentence;
(F) the number of requests denied by the Director of the Bureau of Prisons and the reasons given
for each denial, categorized by the criteria relied on as the grounds for a reduction in sentence;
(G) for each request, the time elapsed between the date the request was received by the warden
and final decision, categorized by the criteria relied on as the grounds for a reduction in sentence;
(H) for each request, the number of prisoners who died while their request was pending and, for
each, the amount of time that had elapsed between the date the request was received by the
Bureau of Prisons, categorized by the criteria relied on as the grounds for a reduction in
sentence;
(I) the number of Bureau of Prisons notifications to attorneys, partners, and family members of
their right to visit a terminally ill defendant as required under paragraph (2)(A)(ii) and, for each,
whether a visit occurred and how much time elapsed between the notification and the visit;
(J) the number of visits to terminally ill prisoners that were denied by the Bureau of Prisons due
to security or other concerns, and the reasons given for each denial; and
(K) the number of motions filed by defendants with the court after all administrative rights to
appeal a denial of a sentence reduction had been exhausted, the outcome of each motion, and the
time that had elapsed between the date the request was first received by the Bureau of Prisons
and the date the defendant filed the motion with the court.

13. ACA AGENCY ACCREDITATION PROVISIONS

None.

REFERENCES

Directives Referenced
P5162.05       Categorization of Offenses (3/16/09)

Federal Regulations
■ Rules cited in this Program Statement are contained in 28 CFR 571.60 through 571.64.

P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   17
           Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 47 of 54



■ Rules referenced in this Program Statement are contained in 28 CFR 542.10 through 542.16
  and 572.40.

U.S. Code Referenced
■ Title 18, United States Code, Section 4205(g).
■ Title 18, United States Code, Section 3582.

BOP Forms
BP-A0339         CIM Case Information Summary
BP-A0192         Release of Information Consent


Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program
are available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.




P5050.50   1/17/2019   Federal Regulations from 28 CFR: this type. Implementing information: this type.   18
Case 2:06-cr-00124-MAK Document 189 Filed 06/08/20 Page 48 of 54




                      Exhibit 7
  Samson Adeyemi June 8, 2020 Reply in Support
     of his Motion of Compassionate Release
6/6/2020               Case 2:06-cr-00124-MAK
                                    Frail, Old and Dying, Document        189
                                                          but Their Only Way     Filed
                                                                             Out of Prison06/08/20
                                                                                           Is a Coffin - ThePage   49Times
                                                                                                             New York  of 54
                            https://nyti.ms/2G2z3X1



Frail, Old and Dying, but Their Only Way Out of Prison Is a Cofﬁn
By Christie Thompson

March 7, 2018


Kevin Zeich had three and a half years to go on his prison sentence, but his doctors told him he had less than half that long to live.
Nearly blind, battling cancer and virtually unable to eat, he requested “compassionate release,” a special provision for inmates
who are very sick or old.

His warden approved the request, but ofﬁcials at the federal Bureau of Prisons turned him down, saying his “life expectancy is
currently indeterminate.”

Congress created compassionate release as a way to free certain inmates, such as the terminally ill, when it becomes “inequitable”
to keep them in prison any longer. Supporters view the program as a humanitarian measure and a sensible way to reduce health
care costs for ailing, elderly inmates who pose little risk to public safety. But despite urging from lawmakers of both parties,
numerous advocacy groups and even the Bureau of Prisons’ own watchdog, prison ofﬁcials use it only sparingly.

Ofﬁcials deny or delay the vast majority of requests, including that of one of the oldest federal prisoners, who was 94, according to
new federal data analyzed by The Marshall Project and The New York Times. From 2013 to 2017, the Bureau of Prisons approved 6
percent of the 5,400 applications received, while 266 inmates who requested compassionate release died in custody. The bureau’s
denials, a review of dozens of cases shows, often override the opinions of those closest to the prisoners, like their doctors and
wardens.

Advocates for the program say the bureau, which oversees 183,000 inmates, denies thousands of deserving applicants. Roughly
half of those who died after applying were convicted of nonviolent fraud or drug crimes.




https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                            1/6
6/6/2020             Case 2:06-cr-00124-MAK
                                  Frail, Old and Dying, Document        189
                                                        but Their Only Way     Filed
                                                                           Out of Prison06/08/20
                                                                                         Is a Coffin - ThePage   50Times
                                                                                                           New York  of 54




                                   Mr. Zeich during his time in prison. When he made the request for compassionate release,
                                   he was nearly blind, battling cancer, and virtually unable to eat. Jenna Schoenefeld for The
                                   New York Times




“It makes sense to release prisoners who present very little danger to society. It’s the humane thing to do, and it’s the ﬁscally
responsible thing to do,” said Senator Brian Schatz of Hawaii, a Democrat. “The Bureau of Prisons has the theoretical authority to
do this, but they basically do none of it.”

Case ﬁles show that prison ofﬁcials reject many prisoners’ applications on the grounds that they pose a risk to public safety or that
their crime was too serious to justify early release. In 2013, an inspector general reported that nearly 60 percent of inmates were
denied based on the severity of their offense or criminal history. The United States Sentencing Commission has said that such
considerations are better left to judges — but judges can rule on compassionate release requests only if the Bureau of Prisons
approves them ﬁrst.

Late last month, Mr. Schatz introduced legislation — co-sponsored with Senators Mike Lee of Utah, a Republican, and Patrick
Leahy of Vermont, a Democrat — that would let prisoners petition the courts directly if the bureau denies or delays their requests.

Many are turned down for not meeting medical requirements. Mr. Zeich, who was serving 27 years for dealing methamphetamine,
requested compassionate release three times, but was repeatedly told he was not sick enough. On his fourth try, his daughter,
Kimberly Heraldez, ﬁnally received a phone call in March 2016 saying her father would soon be on a plane, headed to her home in

https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                          2/6
6/6/2020                Case 2:06-cr-00124-MAK
                                     Frail, Old and Dying, Document        189
                                                           but Their Only Way     Filed
                                                                              Out of Prison06/08/20
                                                                                            Is a Coffin - ThePage   51Times
                                                                                                              New York  of 54
California.

Early the next morning, she was awakened by another call. Her father had died.

Mr. Zeich’s ashes now sit in a container in her closet alongside the splitting cardboard box of the possessions he had in prison: an
insulin pump, glasses, stacks of medical records, and an album ﬁlled with photos of Ms. Heraldez and her three children.

“We brought him home,” Ms. Heraldez said, “but not the way we wanted to.”


ʻI Begged Themʼ
When Anthony Bell applied for compassionate release in October 2014, he had served all but one of a 16-year sentence for selling
cocaine.

Prison doctors treating his lupus and liver failure estimated that he had less than six months to live. It took about that long for the
bureau to hand down its response: Denied.

After reading Mr. Bell’s medical records, ofﬁcials concluded that he had more than 18 months to live. Two days later, he died.

“I begged them to please get him home,” said Mr. Bell’s sister, Denise Littleford, of Gaithersburg, Md. “And while the blood was
still warm in his body, instead of sending him home in a body bag.”

Compassionate release dates back to an overhaul of federal sentencing laws in the 1980s. While abolishing federal parole,
Congress supplied a safety valve, giving judges the power to retroactively cut sentences short in “extraordinary and compelling”
circumstances. But a court could do so only if the Bureau of Prisons ﬁled a motion on an inmate’s behalf.

For years, the agency approved only prisoners who were near death or completely debilitated. While nonmedical releases were
permitted, an inspector general report found in 2013, not a single one was approved over a six-year period.




   Mr. Zeich’s last letter to his daughter, Ms. Heraldez. Jenna Schoenefeld for The New York Times


https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                            3/6
6/6/2020             Case 2:06-cr-00124-MAK
                                  Frail, Old and Dying, Document        189
                                                        but Their Only Way     Filed
                                                                           Out of Prison06/08/20
                                                                                         Is a Coffin - ThePage   52Times
                                                                                                           New York  of 54
The report said the program should be expanded beyond terminal illness cases and used more frequently as a low-risk way to
reduce overcrowding and health care spending. The Bureau of Prisons widened the criteria to explicitly include inmates over 65
and those who are the sole possible caregiver for a family member. Then Attorney General Eric H. Holder Jr. promoted the
changes as part of his “Smart on Crime” initiative to “use our limited resources to house those who pose the greatest threat.”

But the bureau, which is part of the Justice Department, has yet to fully embrace those changes. Of those inmates who have
applied for nonmedical reasons, 2 percent (50 cases) have been approved since 2013, according to an analysis of federal prison
data. And although overall approval numbers increased slightly between 2013 and 2015, they have since fallen.

At a 2016 sentencing commission hearing, Bureau of Prisons ofﬁcials said they believed the program should not be used to reduce
overcrowding. And even the principal deputy assistant to Mr. Holder, Jonathan Wroblewski, said the program was not an
“appropriate vehicle for a broad reduction” in the prison population. “Every administration has taken the position that part of our
responsibility is to ensure that public safety is not undermined,” he said.

After the hearing, the commission released new guidelines encouraging prison ofﬁcials to determine only whether inmates ﬁt the
criteria for release — that is, if they are old enough, sick or disabled enough, or if they are the sole possible caregiver for someone
on the outside. Whether the prisoner poses a risk to the public should be left to a judge to decide, the commission said.

Mark Inch, who was appointed director of the Bureau of Prisons by Attorney General Jeff Sessions last August, has made no
public statements about the program. The bureau declined to make Mr. Inch available for an interview and did not respond to
emailed questions.

Dying in Shackles
The inmates who meet the criteria for compassionate release tend to be among the oldest and frailest in the federal prison system,
whose population is getting older and more expensive. The Bureau of Prisons spent $1.3 billion on health care in ﬁscal year 2016.
Roughly 12 percent of prisoners are 55 or older, and of those, many will spend their ﬁnal years behind bars. Some are dying in
shackles.

When Andrew Schiff arrived at a medical facility for inmates to say his goodbyes, his dying 87-year-old father was unconscious
and on a respirator. Yet he was cuffed to his hospital bed and under 24-hour watch by an armed guard, according to Mr. Schiff.
“There’s no humanity in there,” he said.




https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                             4/6
6/6/2020             Case 2:06-cr-00124-MAK
                                  Frail, Old and Dying, Document        189
                                                        but Their Only Way     Filed
                                                                           Out of Prison06/08/20
                                                                                         Is a Coffin - ThePage   53Times
                                                                                                           New York  of 54




                                   Irwin Schiff, second from left, during a prison visit from his son, Andrew, and his
                                   grandchildren, Eliza and Ethan.



His father, Irwin Schiff, had less than two years left on his sentence for tax fraud. He had tried and failed for two years to win
compassionate release.

To win approval, an inmate must get the blessing of the prison warden, and must have an acceptable home waiting. Doctors at the
facility assess whether the applicant meets the medical criteria, such as being completely disabled or having fewer than 18 months
to live.

If the warden signs off, the application gets passed on to the Bureau of Prisons’ central ofﬁce, which has its own medical director
review the records. Even after the central ofﬁce approves, the deputy attorney general may object. If approved, the request is
passed on to a judge, who makes the ultimate decision. An analysis of federal prison data shows that it takes over six months on
average for an inmate to receive an answer from the bureau. Almost 400 of the applications the bureau received between 2013 and
2017 are still awaiting a decision.


Pushing for Change
Most state prison systems have some version of compassionate release, sometimes known as medical parole. Nationally, prisons
are facing an explosion in elderly inmates, but ofﬁcials can still be wary of the idea of letting them out early. Recently, a Senate
committee in South Dakota turned down the prison system’s request to establish a similar program, citing concern over releasing
violent offenders.



https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                            5/6
6/6/2020             Case 2:06-cr-00124-MAK
                                  Frail, Old and Dying, Document        189
                                                        but Their Only Way     Filed
                                                                           Out of Prison06/08/20
                                                                                         Is a Coffin - ThePage   54Times
                                                                                                           New York  of 54
In recent months, both Democratic and Republican lawmakers have called on the Bureau of Prisons to speed up the federal
process and grant more requests. Senator Richard Shelby of Alabama, a Republican, pressed the bureau for details on how it was
improving the process in a report he submitted with the 2018 appropriations bill. A bipartisan group of senators, led by Mr. Schatz
of Hawaii, wrote a letter last August saying they were “deeply concerned” that the bureau was failing to carry out its duties under
the program.

The Justice Department’s Ofﬁce of Legislative Affairs issued a response in January, citing approval rates that were slightly higher
than those reﬂected in the data provided by the Bureau of Prisons to The Marshall Project and The New York Times. The bureau
did not explain this discrepancy.

The January letter stated that cases were most commonly denied because inmates did not meet the criteria or lacked a stable
place to live if they were released. But in 2016, ofﬁcials turned down one of the oldest federal prisoners, 94-year-old Carlos Tapia-
Ponce, on the grounds that his crime, a role in a large-scale cocaine trafﬁcking operation, was too serious. He died the following
month.

Tommy Leftwich died in prison last September. He had been serving 12 years for making meth when he was diagnosed with
advanced liver cancer. The bureau said in October 2016 that his early release would “minimize the severity of his offense and pose
a risk to the community,” noting a history of drug offenses and impaired driving.

Wayne “Akbar” Pray, 69, who has served nearly 30 years of a life sentence for running a New Jersey cocaine operation in the
1980s, ﬁrst applied for compassionate release under the elderly inmate provision in 2013. His supporters included his warden, the
current and former mayors of Newark, the local N.A.A.C.P., and several former members of Newark law enforcement.

In January, the bureau denied his request, pointing to the severity of his crime and his conduct in prison.

According to his disciplinary history, Mr. Pray’s last violation was 20 years ago, for “improperly storing property and failure to
follow sanitation procedures.”




https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html                                                               6/6
